FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30194

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00035-DWM

  v.
                                                 MEMORANDUM*
WILLIAM JOSEPH VOTH, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       William Joseph Voth, Jr., appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute methamphetamine, in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(b)(1)(B), 846, and 851. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Voth contends that his sentence is substantively unreasonable in light of the

18 U.S.C.§ 3553(a) sentencing factors. The district court imposed a sentence

below the mandatory minimum after granting the government’s substantial

assistance motion under 18 U.S.C. § 3553(e). The court gave Voth the full benefit

of the substantial assistance departure, and was precluded from further reducing his

sentence under the section 3553(a) factors. See United States v. Jackson, 577 F.3d

1032, 1036 (9th Cir. 2009).

      AFFIRMED.




                                         2                                    12-30194